Citation Nr: 1815845	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left elbow strain (left elbow disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for degenerative joint and disc disease of the thoracolumbar spine (back disability).


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2014, the Veteran filed a substantive appeal to the Board (VA Form 9) regarding the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  That issue was certified for appellate review in November 2014.

In December 2014, the Veteran filed a substantive appeal to the Board (VA Form 9) regarding the issues of (1) entitlement to service connection for degenerative joint and disc disease of the thoracolumbar spine and (2) entitlement to service connection for a left elbow strain.  He requested a videoconference hearing before the Board.  These issues were not certified for appellate review until May 2017.

Nevertheless, the Board notes that the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing has been associated with the electronic claims file.  During that hearing, the Veteran provided testimony regarding his psychiatric disorder and his thoracolumbar spine disorder.  It also appears that the Veteran's representative withdrew the Veteran's claim seeking entitlement to service connection for a left elbow strain.  

Specifically, on page 3 of the transcript, the representative stated, "And we'll proceed with the, psych disorder first and then we'll move to the back.  And we're not going to be appealing the elbow, so it's just going to be the psych and back."

Since the Veteran's February 2015 hearing, the record reflects that the RO considered the issue of entitlement to service connection for a left elbow strain, to remain in appellate status.  See May 2017 Supplemental Statement of the Case; May 2017 Certification of Appeal (VA Form 8).  As recently as January 2018, the RO sent the Veteran a notification letter indicating that a hearing before the Board has been scheduled for April 12, 2018.

Under these circumstances, the undersigned is dismissing the Veteran's claim of entitlement to service connection for a left elbow strain based on the testimony provided during the February 2015 Board hearing.  Additionally, the undersigned has asked the Board's Hearing Branch to cancel the hearing scheduled for April 12, 2018.  If the Veteran wishes to pursue his claim of entitlement to service connection for a left elbow strain and provide testimony on that issue at a Board hearing, the Veteran or his representative should contact the RO so that appropriate action can be taken.

The issue of entitlement to service connection for degenerative joint and disc disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In February 2015, prior to the promulgation of a decision in this appeal, the Veteran, through his representative, indicated that he did not wish to pursue an appeal of his claim seeking entitlement to service connection for a left elbow strain.  

2.  The probative evidence of record indicates that the Veteran has been diagnosed with PTSD that is linked to an in-service personal assault that occurred during his military service, and the record includes credible supporting evidence that the in-service personal assault occurred.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a left elbow strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Left Elbow Strain Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his representative, has essentially withdrawn his appeal regarding the claim of entitlement to service connection for a left elbow strain and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed.

II.  Service Connection for PTSD

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999). Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records to corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior. This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

The Veteran seeks service connection for PTSD due, in part, to a personal assault that occurred in service in October 1979.  The Veteran has a current diagnosis of PTSD.  See, e.g., February 2015 private mental status examination.
The Veteran has submitted several statements describing the in-service stressor of a personal assault that occurred in 1979.  In his May 2014 notice of disagreement, the Veteran stated that he was stationed at Fort Bragg and was attacked by five "Special Forces" soldiers at the apartment complex where a friend lived.  He indicated that he was severely beaten, kicked, and found in a pool of his own blood.  He indicated that he was taken to the emergency room at Fort Bragg and treated for his physical assault.  The Veteran stated that his condition was so severe that he had to return to the emergency room several times to remove blood from his ears.

The Veteran reiterated the same version of events in a July 2014 statement, received by the RO in August 2014 and then again at his February 2015 hearing before the Board.  The Veteran's statements are internally consistent, and his descriptions of the chronology of events in service, including the dates and locations where he was stationed, are confirmed by his service treatment records.  The Veteran's service treatment records indicate that he was "struck in his right ear last [night] with crutch or foot" in October 1979 and that he sought treatment for trauma to his right ear.  Additional service treatment records show that the Veteran sought treatment to clean out his right ear which was "entirely blocked by dried blood."  The treatment report indicates that the Veteran was "assaulted and struck in ear."  An undated treatment record indicates that the Veteran was involved in a "fight in barracks" which resulted in his left eye cut above brow and bruised.  Another undated record indicates that the Veteran was an assault victim, that he was struck on his face, and that he sustained injury to his right eye, a small cut below his left eye, and multiple minor injuries.  While these records do not provide any additional details about the assault, they do in fact corroborate the Veteran's assertions about the events he experienced during his military service.  Thus, the Board finds the Veteran's descriptions of her in-service personal assault, including his discussion of these events for purposes of seeking VA mental health treatment, are both competent and highly credible.  

The Veteran's VA mental health treatment records reflect the earliest evidence of posttraumatic stress disorder in May 1998 when an Axis I diagnosis of such was noted at the Salem VA Medical Center and found to be related to childhood abuse.  At that time, the Veteran reported that he had suffered physical and emotional abuse from his father and stepmother following the loss of your mother at the age of 9. During various assessments from November 2008 to February 2012, the Veteran reported physical and mental abuse as a child but denied any physical, sexual or emotional abuse as an adult.  In December 2009, the Veteran reported a history of physical and verbal abuse by his father and stepmother but denied any history of sexual abuse.  Private medical records from July 2011 provide diagnoses of severe recurrent major depressive disorder and PTSD.  In July 2011, the Veteran reported that he were attacked and beaten by soldiers while in service but he denied any adult history as a victim of abuse or trauma of any kind.  However, in June 2013, the Veteran indicated to personnel at the Salem VA medical Center that he had experienced a personal assault when he was attacked by five guys while on active duty.

In February 2015, the Veteran underwent a private mental health examination with a licensed psychologist, J.R.A.  Dr. J.R.A. discussed the criteria for a PTSD diagnosis and indicated that the Veteran met these criteria.  Based on a review of the pertinent medical records and a thorough evaluation of the Veteran, Dr. J.R.A. opined that the Veteran "does have PTSD, [and] there is a definite trauma-related quality that is not due to childhood abuse, because his PTSD symptoms did not begin until after he was assaulted by five men" while stationed at Fort Bragg in service.  

In short, the Veteran has a current diagnosis of PTSD under the DSM criteria, he has competently and credibly reported that he was personally assaulted in service in 1979, and he has provided internally consistent details that are confirmed (to the extent possible) by his service treatment records.  The Veteran has also submitted the medical opinion of licensed psychologist J.R.A., who examined the Veteran and opined that the Veteran's PTSD symptoms did not begin until he was assaulted in service.

As such, all of the elements of service connection for PTSD based on personal assault are met, and the benefit is granted.


ORDER

The appeal for entitlement to service connection for a left elbow strain is dismissed.

Service connection for PTSD is granted.


REMAND

The Veteran is seeking entitlement to service connection for degenerative joint and disc disease of the thoracolumbar spine.  The Board finds that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

In a December 2013 medical opinion, the VA examiner opined that the service medical records revealed treatment of acute back pain in August 1977 but that the Veteran returned to duty without limitation and there were no residual back or lumbar spine disabilities found much later on his military separation examination.  The examiner found that the Veteran's degenerative joint disease, seen on x-ray of the lumbar spine in 2002, was "more likely than not" related to events of aging and wear from it.  Based on a review of the record, the examiner concluded that the Veteran's "thoracolumbar disc disease did not incurred [sic] or was caused by the upper back pain that occurred in August 1977. 

During his February 2015 hearing before the Board, the Veteran testified that he was a paratrooper and that he injured himself during an August 1977 parachute jump when he hit the ground on landing at 50 or 60 miles per hour.  He said he noticed a piercing kind of pain between his shoulder blades; that the pain has persisted ever since service; and that the pain has worsened at times.  He asserted that his current degenerative disc and joint disease is related to the impacts he sustained from "slamming into the ground many times."

The December 2013 VA examiner's medical opinion focused solely on the August 1977 injury and suggested that the Veteran's degenerative joint and disc disease of the thoracolumbar spine was due to aging or normal wear and tear.  However, the VA examiner did not discuss whether the Veteran's parachute jumps and subsequent hard impact landings, collectively, resulted in the development or onset of his current degenerative joint and disc disease of the thoracolumbar spine.  The Veteran's service personnel records reflect that he earned his parachute badge while on active duty, a fact which appears to corroborate the Veteran's February 2015 hearing testimony.  Under these circumstances, the RO must schedule the Veteran for a VA thoracolumbar spine examination.  The VA examiner must provide a medical opinion addressing the etiology of the Veteran's degenerative joint and disc disease of the thoracolumbar spine, to include whether repeated hard impact parachute landings caused or resulted in his current low back disability.

Additionally, the Board notes that the Veteran's February 2015 hearing testimony referenced medical records from the 1990s from a "Dr. Eldridge" showing "wedge fractures to [the Veteran's] spine that were caused from downward impact."  He also referenced a magnetic imaging resolution (MRI) evaluation.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  It does not appear that these medical records have been associated with the Veteran's electronic claims file and the RO must attempt to obtain these records, along with updated VA treatment records if they are available 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify all VA and non-VA medical care providers who have treated him for his degenerative disc and joint disease of the thoracolumbar spine during the course of this appeal, to include any MRIs or other available records resulting from treatment in the 1990s from a "Dr. Eldridge."  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain any available VA treatment records since March 2014. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

If possible, the Veteran himself should submit any new records or any other records that the VA does not have that are pertinent to the appeal at issue. 

2.  Thereafter, the RO must schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of the Veteran's current degenerative disc and joint disease of the thoracolumbar spine. The evidence of record, to include a copy of this Remand, must be made available to the examiner and the examiner must indicate that the pertinent medical records and lay statements have been reviewed.

Based on a review of the evidence of record, an evaluation of the Veteran's thoracolumbar spine, and with consideration of the Veteran's lay statements, the examiner must provide an adequate medical opinion addressing whether it is "at least as likely as not" (50 percent or more probability) that the diagnosed degenerative disc and joint disease of the thoracolumbar spine was incurred in, caused by, or is otherwise related to his military service, to include the August 1977 injury previously identified in the service treatment records, as well as the general impact that multiple parachute landings may or may not have had on his low back during active duty service.  

All rendered opinions must be accompanied by a thorough rationale.

3.  The RO should undertake any additional development deemed necessary.

4.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


